FILED
                             NOT FOR PUBLICATION                             JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


YONG BIN LIU, AKA Yongbin Liu,                   No. 13-73004

               Petitioner,                       Agency No. A200-755-540

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Yong Bin Liu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal. We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for

review and remand.

      The BIA found that even if Liu’s asylum application was timely, his

testimony was credible, and that he corroborated his testimony, Liu failed to

establish his experiences in China rose to the level of persecution. In reaching this

determination, the BIA did not consider all of Liu’s experiences, including the fine

levied against him and his wife’s forced abortion. See He v. Holder, 749 F.3d 792,

796 (9th Cir. 2014) (explaining that a spouse’s forced abortion is part of

petitioner’s claim of past persecution); see also Korablina v. INS, 158 F.3d 1038,

1044 (9th Cir. 1998) (“The key question is whether, looking at the cumulative

effect of all the incidents a petitioner has suffered, the treatment [he or] she

received rises to the level of persecution.”). Thus, we remand Liu’s asylum and

withholding of removal claims to the BIA for further proceedings consistent with

this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                            2                                      13-73004